IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-708-CR



GARLAND GAYBRIEL BERRY,

	APPELLANT


vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 94-116, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING

 


PER CURIAM


	This is an appeal from a judgment of conviction for aggravated robbery.  Appellant
has filed a motion to withdraw the appeal.  No decision of this Court has been delivered.  The
motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:   December 21, 1994
Do Not Publish